Exhibit 99.1 PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (NYSE MKT: RVR) Contact: Martin J. Szumski Chief Financial Officer Address: 6051 El Tordo P.O. Box 9876 Rancho Santa Fe, CA 92067 Phone: (858) 997-6740 November 7, 2012 WHITE RIVER CAPITAL, INC. ANNOUNCES RESULTS FOR THIRD QUARTER 2012 · Third Quarter 2012 Net Income was $2.5 million · Book Value per Share was $21.49 Rancho Santa Fe, California White River Capital, Inc. (NYSE MKT: RVR) (“White River”) today announced net income for the third quarter 2012 of $2.5 million, or $0.71 per diluted share, compared to third quarter 2011 net income of $2.9 million, or $0.79 per diluted share. The net income results for the third quarter of 2012 are due to the following: o $4.2 million of earnings from operations contributed by the Coastal Credit LLC (“Coastal Credit”) subsidiary, and o $0.5 million of operating expenses at the holding company, and income tax expense of $1.2 million. Martin Szumski, Chief Financial Officer, stated, "Coastal Credit’s 30+ day delinquency was 3.2% at September 30, 2012 compared to 2.0% at December 31, 2011. Coastal Credit’s allowance for loan losses as a percentage of finance receivables, net of unearned finance charges was 5.14% at September 30, 2012 compared to 5.68% at December 31, 2011. With the recent personnel reductions by the U.S. military, which are limiting reenlistments, individuals are being released into a civilian job market that, while improving, is still experiencing high unemployment. These reductions by the U.S. military had been anticipated and the results of the reductions are now contributing to the recent increase in charge-offs and delinquencies. Once the U.S. military reaches its personnel targets, we expect delinquency and charge-offs to return to normalized levels.” Mr. Szumski continued, "During the challenging economic conditions of the past four years, we have worked diligently to operate at delinquency and charge-offs well below normal sub-prime lenders.We were successful in doing so while still generating strong growth. We have found that it is now increasingly difficult to meet both objectives as the economy improves and competition has intensified. As such, we have made the decision to allow charge-offs and delinquency to move toward levels consistent with this business sector. This action is expected to improve our ability to grow more in line with that which was achieved over the past several years.We have begun to reduce the allowance for loan losses to reflect the overall improvements in the U.S. economy as seen by the recent reductions in unemployment and the strengthening in the housing market.Even with the reduction in the allowance for loan losses, these reserves continue to exceed the annualized net charge-offs incurred reflecting a cautious outlook on the economy and the increased competition in this sector.” DIVIDEND As previously announced, White River paid a quarterly dividend of 25 cents per share on its common stock on August 22, 2012. STOCK REPURCHASE PROGRAM Under a stock repurchase program announced on August 11, 2011, White River is authorized to repurchase up to 250,000 shares of its outstanding common stock, from time to time and subject to market conditions, on the open market or in privately negotiated transactions. As of September 30, 2012, White River has repurchased 62,829 shares of its outstanding common stock under this program at an average price per share of $19.40. PROVISION FOR LOAN LOSSES The consolidated provision for loan losses was $1.0 million compared to $0.9 million for the quarters ended September 30, 2012 and 2011, respectively. The following table documents the quarterly provision, allowance for loan losses and net charge offs at Coastal Credit for the third quarter 2010 through the third quarter 2012: Quarter Provision (in millions) Allowance for Loan Losses as a Percent of Finance Receivables Annualized Net Charge-offs as a Percent of Finance Receivables 3rd 2012 5.14% 3.57% 2nd 2012 5.38% 3.61% 1st 2012 5.54% 3.71% 4th 2011 5.68% 3.87% 3rd 2011 5.83% 2.81% 2nd 2011 6.07% 2.99% 1st 2011 6.59% 4.14% 4th 2010 6.92% 5.17% 3rd 2010 7.19% 5.21% This provision for loan losses at Coastal Credit reflects management’s assessment of the reserves necessary for the current credit environment. CREDIT QUALITY The following tables set forth delinquency, charge-off and allowance levels for the Coastal Credit portfolio: Coastal Credit LLC Delinquency Rates Experienced - Finance Receivables (in thousands except percentages) September30, 2012 December31, 2011 September30, 2011 Finance receivables - gross balance $ $ $ Delinquencies: 30-59 days $ % $ % $ % 60-89 days % % % 90+ days % % % Total delinquencies $ % $ % $ % 2 Coastal Credit LLC Allowance for Loan Losses - Finance Receivables (in thousands except percentages) Quarters Ended September 30, Nine Months Ended
